DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the separation of a gas stream” (line 27, page 2) is indefinite for lacking proper antecedent basis.
	The recitation, “to condense substantially all of said first stream, forming a substantially condensed first portion” (page 3, line 6-7) is indefinite as it is unclear what tolerance is included and excluded by the recitation.
	The recitation, “fractionating said distillation column” (line 8, page 4) is not grammatically correct and not possible.  

	In regard to claim 3, the recitation, “(1))” is unclear as to what the double parenthesis should mean.
The recitation of combining and condensing and expanding are indefinite because it is unclear if these are additional condensing and expanding steps to the ones already recited or if they are part of the former recited condensing and expanding steps and therefore not describing additional condensing and expanding steps anew but are an attempt to redefine the steps that were previously recited.  If the steps are further defining the condensing and expanding steps of claim 1, it is not clear why the steps are recited anew.
	The recitation, “to condense substantially all of said combined stream, forming a substantially condensed combined portion” (page 5, line 13-15) is indefinite as it is unclear what tolerance is included and excluded by the recitation.
The recitation, “any remaining portion” is unclear if this requires that there is a remaining portion or not and the scope that there is no remaining portion is not consistent with the remaining claim recitations that state that such fluid is fractionated in the column.  
	The numbering (see “(1), (2), (3), (4), (5)”) duplicates numbering in claim 1 and makes referencing thereof ambiguous and unclear.  Why create ambiguous step numbering?
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 5992175) in view of either Campbell (US 5568737) or Martinez (US 2011/0067443).
Yao teaches a process (see all Figures and full disclosure of Yao) for a separation of a gas stream (10) containing methane, C2 components, C3 components, and heavier hydrocarbon components (column 1, line 10-20) into a volatile residue gas fraction (40) and a relatively less volatile fraction (60) containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (ethane recovery, column 1, line 55) or said C3 components and heavier hydrocarbon components (ethane rejection, column 9, line 65) using a distillation column (20a, 20b) producing at least said volatile residue gas fraction (40) and said relatively less volatile fraction (60); the process comprising: (4) cooling a second stream (at least part of 11) under pressure sufficiently to partially condense said second stream (at least part of 11), forming a partially condensed second stream (entering 15); (5) separating said partially condensed second stream (entering 15) thereby to provide a vapor stream (to 21, 30) and at least one liquid stream (16); (6) dividing said vapor stream (to 21, 30) into first (21, part condensed of 21, hereafter simply referred to as 21) and second portions (30); (7) cooling said first portion (21) to condense substantially all of said first portion (21), forming a substantially condensed first portion (after 24; column 5, line 14); (8) expanding said substantially condensed first portion (after 24) to said lower pressure (via 22) whereby it is further cooled, forming an expanded first portion (25), and said expanded first portion (25) is thereafter supplied to said distillation column (20a, 20b) at a top feed position (interpreted as region near or at the top of the column; see figure 1 and 4 and note this is at the topmost position); (9) expanding (via 31) said second portion (30) to said lower pressure, forming an expanded second portion (32), and said expanded second portion is supplied to said distillation column (20a, 20b) at a mid-column feed position (see 32); (10) expanding (via 17) at least a portion of said at least one liquid stream (16) to said lower pressure, forming an expanded liquid stream (19) and said expanded liquid stream is supplied to said distillation column (20a, 20b) at a lower mid-column feed position (see 19) below said mid-column feed position (of 32; see figures); and (11) fractionating in said distillation column (20a, 20b) said expanded first portion (25), said expanded second portion (32), and said expanded liquid stream (19) at said lower pressure whereby the major portions of the components in said relatively less volatile fraction (60) are recovered (see that the identified streams are fractionated in the column and that NGL is recovered, column 4, line 55-56).
Yao does not explicitly teach steps (1-3) and the combining steps of claim 3.  
However, dividing a feed gas to provide a fully condensed feed stream at an upper mid-column feed position is a well-known for providing condensed portions that can aide separation in the distillation column as they mass transfer with rising vapors as taught by either of Campbell or Martinez.  Campbell teaches (Fig. 9 or 10) at least step (1) dividing  a feed gas stream (21) into a first stream (26, part of 26 that is condensed, hereafter 26) and a second stream (24); (2) cooling the first stream (26) under pressure to condense substantially all of said first stream (26; see heat exchangers 50 and 15 and whole disclosure); (3) expanding (via 16)said substantially condensed first stream (26b) to said lower pressure whereby the substantially condensed first stream (26b) is further cooled, forming an expanded first stream (26c), and said expanded first stream (26c) is thereafter supplied to a distillation column (19) at an upper mid-column feed position (see 26c and that such is above expanded vapor 27a and below a reflux stream). Further, Campbell teaches the limitations of claim 3, including combining the first stream (26) with at least a portion of the at least one liquid stream (28) to form a combined stream (26a); condensing the combined stream (26a) to substantially condense all of said combined stream (see 26b); expanding (via 16) the condensed combined stream (26b) to form an expanded combined stream (26c), and said expanded combined stream (26c) is supplied to said distillation column (19) at said upper mid-column feed position (see 26c and that such is above expanded vapor 27a and below a reflux stream); and teaches that a portion (to 53) of said at least one liquid stream (28) is expanded (see 53) forming said expanded liquid stream (after 53) and said expanded liquid stream (after 53) is sent to a lower mid-column feed position (see figure 9 or 10) below a mid-column feed position (of 27a). 
Alternatively to Campbell, Martinez teaches (Fig. 4) at least step (1) dividing a feed gas stream (31) into a first stream (34, part of 34 that is condensed, hereafter 34) and a second stream (37); (2) cooling the first stream (34) under pressure to condense substantially all of the first stream (34; see 12 and whole disclosure), forming a substantially condensed first stream (36a); (3) expanding (via 13) said substantially condensed first stream (36a) to said lower pressure whereby the substantially condensed first stream (36a) is further cooled, forming an expanded first stream (36b), and said expanded first stream (36b) is thereafter supplied to a distillation column (17) at an upper mid-column feed position (see that it is above expanded vapor 32a and below a reflux stream).  Further, Martinez teaches the limitations of claim 3, including  combining the first stream (34) with at least a portion (35) of the at least one liquid stream (33) to form a combined stream (36), condensing the combined stream (36) to substantially condense all of said combined stream (36), forming a substantially condensed combined stream (36a); expanding (via 16) the substantially condensed combined stream (36a) whereby it is further cooled, forming an expanded combined stream (36b), and said expanded combined stream (36b) is thereafter supplied to the distillation column (17) at said upper mid-column feed position (see that it is above expanded vapor 32a and below a reflux stream); and teaches that a portion (38) of said at least one liquid stream (33) is expanded (see 16) forming said expanded liquid stream (38a) and said expanded liquid stream (38a) is sent to a lower mid-column feed position (see figure 4) below said mid-column feed position (of 32a).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Yao by dividing the feed gas and condensing and expanding a first stream and combining the first stream with some of the liquid as taught by either Campbell or Martinez for providing more descending liquids from the feed gas to contact with rising vapors from the turbine expanded vapor and provide greater mass transfer in the column for certain situations and feed gases.  
Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive.
	Applicant's argument (page 1-2) is an allegation that modifying Yao with the teachings of Campbell and Martinez “cannot” be done because Campbell and Martinez do not teach the claimed top feed stream to the column. 
In response, the allegation is unpersuasive there is no requirement in the law that a secondary reference must teach all of the same features in order to provide factual support for any change to the primary reference.  Yao already teaches the claimed reflux stream and the modification does not rely on Campbell and Martinez to show the top feed stream.  Yao already teaches all of the claim limitations and except the dividing and combining steps.  Campbell and Martinez both show that the dividing and combining steps and therefore the rejection is maintained and the allegations do not overcome the evidence for obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 18, 2022